Filing Date: 11/02/2020
Claimed Priority Date: 07/19/2018 (Continuation of 16/040,093 now PAT 10,825,689) 
    07/12/2017 (Continuation of 15/647,689 now PAT 10,083,839)
			    03/22/2016 (Continuation of 15/077,538 now PAT 9,852,917) 
Applicant: Cheng 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 03/11/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election with traverse of Species 1, reading of Figs. 1-13, in the reply filed on 03/11/2022, is acknowledged. Applicant indicated that claims 1-20 are generic. The examiner agrees. Accordingly, pending in this application are claims 1-20.
With regards to the Species restriction between Species 1 and 2, the traversal is on the grounds that “claims 1-20 are applicable to both of the above-identified species”, and “claims 1-20 do not expressly recite independent and patentably distinct species”. This is found persuasive. Accordingly, the restriction requirement between Species 1 and 2, as set forth in the Office action mailed on 01/24/2022 is withdrawn. Furthermore, the examiner notes that, if applicant later presents species claims to more than one patentably distinct species of the invention after an Office action on only generic claims, 

Specification

The disclosure is objected to because of the following informalities:
- Par. [0064]-[0067] have numerous reference character numbering errors and/or inconsistencies. Consider amending for consistency with the disclosures of Figs. 9-10 and Par. [0068] as follows: 
“[0064] In one or more embodiments, spacers 200, 205 may be formed at least on opposite sides of the oxide pillars 190, and spacers 210, 215 may be formed at least on opposite sides of the oxide pillars 195, where the spacers 200, 205, 210, 215 may be formed by conformal deposition of the spacer material on the sidewalls of the oxide pillars 190, 195. The spacers 200, 205, 210, 215 may be conformally deposited, for example, by ALD, CVD, or a combination thereof. In various embodiments, the spacers 200, 205, 210, 215 may be made of amorphous carbon. The amorphous carbon may be deposited by CVD.”
“[0065] In various embodiments, the spacers 200, 205, 210, 215 may have a width (i.e., thickness) less than the width of the wider oxide pillar 190 and/or the narrower oxide pillar 195. In various embodiments, the spacers 200, 205, 210, 215 may have a width in the range of about 5 nm to about 20 nm, or in the range of about 5 nm to about 10 nm.”
“[0067] In one or more embodiments, the oxide pillars 190, 195 may be removed to leave free-standing vertical spacers 200, 205, 210, 215, where the spacers are spatially arranged to have controlled pitches and gaps. The gap, G2, between a vertical 210 and vertical spacer 215 may be controlled by the width of the narrower oxide pillar 195, whereas the pitch, P1, between vertical spacer 210 and vertical spacer 215 may be controlled by the width of the narrower oxide pillar 195 and the thickness of vertical spacer 210. The gap, G3, may be controlled by adjusting the thicknesses of vertical spacers 200 and vertical spacers 215 of adjacent oxide pillars 190, 195.”
Appropriate corrections are required.

Claim Objections
Claims 12 and 18 are objected to because of the following informalities:
- Claim 12, L. 2: amend to --comprising a p-type dopant 
- Claim 18, L. 1: amend to --ion --
Appropriate correction is required.

Double Patenting




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 




Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-8 of U.S. Patent No. 9,852,917 in view of Cheng et al. (US2014/0138797). 

Regarding Claim 1, Claim 1 of U.S. Patent No. 9,852,917 disclose most aspects of the instant invention. However, while claim 1 recite the limitations “removing the one or more sacrificial mandrels”, the claim is silent about a step of “removing the unoxidized portions of the mandrels, leaving alternating first and second oxide pillars having first and second widths, respectively, wherein the first width is greater than the second width”. Cheng (see, e.g., Figs. 6-7 and Par. [0004],[0027],[0040]-[0042]), on the other hand and in the same field of endeavor teaches a step of removing the unoxidized portions of mandrels 16,20, leaving alternating first and second oxide pillars having first and second widths, respectively, wherein the first width is greater than the second width (see, e.g., Fig. 7: alternating individual or group of thick oxide portions 36/40 and thin oxide portions 34/40, with 36/40 wider than 34/40), to provide for FinFET SRAMs having fins with a dense fin pitch without the use dummy fins and the problems associated with their removal.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed step in claim 1 of U.S. Patent No. 9,852,917, as taught by Cheng, to provide for FinFET SRAMs having fins with a dense fin pitch without the use dummy fins and the problems associated with their removal.
Claim 2 
Claim 3 is unpatentable over claims 1 and 6-7 of patent No. 9,852,917 in view of Cheng.
Claim 4 is unpatentable over claim 1 of patent No. 9,852,917 in view of Cheng.
Claim 5 is unpatentable over claim 1 and 8 of patent No. 9,852,917 in view of Cheng.
Claim 6 is unpatentable over claim 1 of patent No. 9,852,917 in view of Cheng. Additionally, Cheng (see, e.g., Figs. 8 and 13) teaches that thick oxide portions 36/40 subsequently help define a gap of 30nm between fins, and that thin oxide portions 34/40 subsequently help a gap of 20nm between fins. Therefore, Cheng also teaches that the first oxide pillars (e.g., 36/40) are 5 - 30 nm wider (e.g., 10nm wider) than the second oxide pillars (e.g., 34/40).
Claim 7 is unpatentable over claim 1 of patent No. 9,852,917 in view of Cheng. Additionally, Cheng (see, e.g., Figs. 12-13 and Par. [0046]-[0047]) teaches a method of forming an SRAM according to the method of claim 1.
Claim 8 is unpatentable over claim 1 of patent No. 9,852,917 in view of Cheng. Additionally, Cheng (see, e.g., Figs. 8 and 13) teaches that the fin pitch of a pair of fins corresponding to the spacers formed on thick oxide portions 36/40 is 30+8=38nm; and that the fin pitch of a pair of fins corresponding to the spacers formed on thin oxide portions 34/40 is 20+8=28nm. Therefore, Cheng also teaches that the fin pitch (e.g., 38nm) of a pair of fins corresponding to the spacers formed on the first oxide pillars (e.g., 36/40) is a non-integer multiple of the fin pitch (e.g., 28nm) of a pair of fins corresponding to the spacers formed on the second oxide pillars (e.g., 34/40.
Claims 1, 2, 4, 6-10, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng et al. (US2014/0138797). 

Regarding Claim 1, Claims 1 and 4-6 of U.S. Patent No. 10,825,689 disclose most aspects of the instant invention. However, while claims 1 and 4-6  recite the limitations “removing the two or more sacrificial mandrels” and “wherein the oxide pillars formed by oxidizing the first sidewalls of each of the two or more sacrificial mandrels have different widths than the oxide pillars formed by oxidizing the second sidewalls of each of the two or more sacrificial mandrels”, the claims are silent about a step of “removing the unoxidized portions of the mandrels, leaving alternating first and second oxide pillars having first and second widths, respectively, wherein the first width is greater than the second width”. Cheng (see, e.g., Figs. 6-7 and Par. [0004],[0027],[0040]-[0042]), on the other hand and in the same field of endeavor teaches a step of removing the unoxidized portions of mandrels 16,20, leaving alternating first and second oxide pillars having first and second widths, respectively, wherein the first width is greater than the second width (see, e.g., Fig. 7: alternating individual or group of thick oxide portions 36/40 and thin oxide portions 34/40, with 36/40 wider than 34/40), to provide for FinFET SRAMs having fins with a dense fin pitch without the use dummy fins and the problems associated with their removal.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed step in claims 1 and 4-6 of U.S. Patent No. 10,825,689, as taught by Cheng, to provide for FinFET SRAMs having fins with a dense fin pitch without the use dummy fins and the problems associated with their removal.
Claim 2 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng. Additionally, Cheng (see, e.g., Par. [0030]) teaches that the mandrels comprise amorphous silicon.
Claim 4 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng.
Claim 6 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng. Additionally, Cheng (see, e.g., Figs. 8 and 13) teaches that thick oxide portions 36/40 subsequently help define a gap of 30nm between fins, and that thin oxide portions 34/40 subsequently help a gap of 20nm between fins. Therefore, Cheng also teaches that the first oxide pillars (e.g., 36/40) are 5 - 30 nm wider (e.g., 10nm wider) than the second oxide pillars (e.g., 34/40).
Claim 7 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng. Additionally, Cheng (see, e.g., Figs. 12-13 and Par. [0046]-[0047]) teaches a method of forming an SRAM according to the method of claim 1.
Claim 8 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng. Additionally, Cheng (see, e.g., Figs. 8 and 13) teaches that the fin pitch of a pair of fins corresponding to the spacers formed on thick oxide portions 36/40 is 30+8=38nm; and that the fin pitch of a pair of fins corresponding to the spacers formed on thin oxide portions 34/40 is 20+8=28nm. Therefore, Cheng also teaches that the fin pitch (e.g., 38nm) of a pair of fins corresponding to the spacers formed on the first oxide pillars (e.g., 36/40) is a non-integer multiple of the fin pitch (e.g., 28nm) of a pair of fins corresponding to the spacers formed on the second oxide pillars (e.g., 34/40
Regarding Claim 9, Claims 1 and 4-6 of U.S. Patent No. 10,825,689 disclose most aspects of the instant invention. However, while claims 1 and 4-6  recite the limitations “removing the two or more sacrificial mandrels” and “wherein the oxide pillars formed by oxidizing the first sidewalls of each of the two or more sacrificial mandrels have different widths than the oxide pillars formed by oxidizing the second sidewalls of each of the two or more sacrificial mandrels”, the claims are silent about a step of “removing the unoxidized portions of the mandrels, leaving first and second oxide pillars having first and second widths, respectively, wherein the first width is greater than the second width”. Also, see comments stated above in Par. 19-20 with regards to Claim 1, which are considered repeated here. Therefore, Claim 9 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng.
Claim 10 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng. Additionally, Cheng (see, e.g., Par. [0030]) teaches that the mandrels comprise amorphous silicon.
Claim 13 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng. Additionally, Cheng (see, e.g., Figs. 8 and 13) teaches that thick oxide portions 36/40 subsequently help define a gap of 30nm between fins, and that thin oxide portions 34/40 subsequently help a gap of 20nm between fins. Therefore, Cheng also teaches that the first oxide pillars (e.g., 36/40) are 5 - 30 nm wider (e.g., 10nm wider) than the second oxide pillars (e.g., 34/40).
Claim 14 is unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng. Additionally, Cheng (see, e.g..
Claims 3 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng et al. (US2014/0138797) in further view of Behera et al. (US2016/0005596).






























Regarding Claims 3 or 11, Cheng (see, e.g., Fig. 8 and Par. [0043]) teaches that the conformal spacers 42 may include, e.g., a nitride material. However, claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng are silent about the spacer material comprising amorphous carbon. Behera (see, e.g., Figs. 3A-E; Par. [0007], [0026], and [0042]), on the other hand, and in the same field of endeavor, teaches using a highly conformal amorphous carbon (a-C) as an alternative for etch hard mask material, to form easily strippable spacers that can be selectively removed without affecting other surrounding oxide or nitride materials.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the conformal spacers in the method of claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng, using the amorphous carbon spacer material, as taught by Behera, to form easily strippable spacers that can be selectively removed without affecting other surrounding dielectric materials.

Claims 5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng et al. (US2014/0138797) in further view of Abadeer et al. (US7763531).

Regarding Claim 5, Cheng (see, e.g., Figs. 3-4 and Par. [0035]-[0037]) teaches that the sidewall on one side of the one or more sacrificial mandrels (e.g., 16, 20) is exposed to an ion beam 26/32 comprising fluorine, to form select portions of the mandrels with enhanced oxidation rate (e.g., 24,30). However, claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng are silent about the ion implanting implants a e.g., Col. 7, L. 29-44), on the other hand, and in the same field of endeavor, teaches selectively implanting silicon with a p-type dopant such as boron, to locally form a material portion with increased oxidation rate. Therefore, one of ordinary skill in the art would have known to use an ion beam comprising a p-type dopant to form a portion of silicon material with increased oxidation rate.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute the step of fluorine ion beam exposure with a step of p-type dopant implantation, in the method of claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng, as suggested by Abadeer, to predictably increase the oxidation rate of the select portion of silicon material. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 12, Cheng (see, e.g., Figs. 3-4 and Par. [0035]-[0037]) teaches that the sidewall on one side of the one or more sacrificial mandrels (e.g., 16, 20) is exposed to an ion beam 26/32 comprising fluorine, to form select portions of the mandrels with enhanced oxidation rate (e.g., 24,30). However, claims 1 and 4-6 of U.S. Patent No. 10,825,689 in view of Cheng are silent about wherein the ion implantation implants a species comprising a p-type dopant. Also, see comments stated above in Par. 34-35 with regards to Claim 5, which are considered repeated here.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US2014/0138797).

Regarding Claim 1, Cheng (see, e.g., Fig.14) shows all aspects of the instant invention, including a method of fabricating semiconductor fins, comprising:
- patterning a plurality of mandrels (e.g., mandrels 16,20) over a substrate (e.g., substrate 10) (see, e.g., Figs. 1 and 2)
- forming sets of first and second oxide pillars on opposite sides of the mandrels (e.g., thick oxide portions 36 and thin oxide portions 34, respectively, also later collectively identified as oxide portions 40) by differentially oxidizing opposite sidewalls of the mandrels (see, e.g., Figs. 3-6: the exposure of select sides of sacrificial mandrels 16,20 to angled ion implantation results in forming oxidation-rate enhanced portions 24,30 vs. unexposed mandrel sides)
e.g., Fig. 7: alternating individual or group of thick oxide portions 36/40 and thin oxide portions 34/40, with 36/40 wider than 34/40)
- forming spacers (e.g., spacers 42) on opposite sides of the first and second oxide pillars (see, e.g., Fig. 8)
- removing the first and second oxide pillars, leaving a spacer pattern (see, e.g., Fig. 9)
- transferring the spacer pattern to the substrate to form a plurality of fins (e.g., fins 44) by etching the substrate to form trenches between the plurality of fins (see, e.g., Figs. 10A-B: substrate 10 is etched at least in part to form fins 44).








































Regarding Claim 2, Cheng (see, e.g., Par. [0030]) shows that the mandrels comprise amorphous silicon.
Regarding Claim 4, Cheng shows ion implanting one mandrel sidewall of each of the mandrels prior to forming sets of first and second oxide pillars on opposite sides of the mandrels (see, e.g., Figs. 3-5, exposure of left side of sacrificial mandrel 20 and right side of sacrificial mandrel 16 to angled ion implantation 26/32). 
Regarding Claim 6, Cheng (see, e.g., Figs. 8 and 13) discloses that thick oxide portions 36/40 subsequently help define a gap of 30nm between fins, and that thin oxide portions 34/40 subsequently help a gap of 20nm between fins. Therefore, Cheng also shows that the first oxide pillars (e.g., 36/40) are 5 - 30 nm wider (e.g., 10nm wider) than the second oxide pillars (e.g., 34/40
Regarding Claim 7, Cheng (see, e.g., Figs. 12-13 and Par. [0046]-[0047]) shows a method of forming an SRAM according to the method of claim 1.
Regarding Claim 8, Cheng (see, e.g., Figs. 8 and 13) discloses that the fin pitch of a pair of fins corresponding to the spacers formed on thick oxide portions 36/40 is 30+8=38nm; and that the fin pitch of a pair of fins corresponding to the spacers formed on thin oxide portions 34/40 is 20+8=28nm. Therefore, Cheng shows that the fin pitch (e.g., 38nm) of a pair of fins corresponding to the spacers formed on the first oxide pillars (e.g., 36/40) is a non-integer multiple of the fin pitch (e.g., 28nm) of a pair of fins corresponding to the spacers formed on the second oxide pillars (e.g., 34/40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al.  (US2014/0138797) in view of Behera et al. (US2016/0005596).

Regarding Claim 3, Cheng (see, e.g., Fig. 8 and Par. [0043]) teaches that the conformal spacers 42 may include, e.g., a nitride material. However, he is silent about the spacers comprising amorphous carbon. Behera (see, e.g., Figs. 3A-E; Par. [0007], [0026], and [0042]), on the other hand, and in the same field of endeavor, teaches using a highly conformal amorphous carbon (a-C) as an alternative for etch hard mask material, to form easily strippable spacers that can be selectively removed without affecting other surrounding oxide or nitride materials.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the conformal spacers in the method of Cheng, using the amorphous carbon spacer material, as taught by Behera, to form easily strippable spacers that can be selectively removed without affecting other surrounding dielectric materials.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al.  (US2014/0138797) in view of Abadeer et al. (US7763531).

Regarding Claim 5, Cheng (see, e.g., Figs. 3-4 and Par. [0035]-[0037]) teaches that the sidewall on one side of the one or more sacrificial mandrels (e.g., 16, 20) is exposed to an ion beam 26/32 comprising fluorine, to form select portions of the mandrels with enhanced oxidation rate (e.g., 24,30). However, he is silent about the ion implanting implants a species comprising a p-type dopant. Abadeer (see, e.g., Col. 7, L. 29-44), on the other hand, and in the same field of endeavor, teaches selectively implanting silicon with a p-type dopant such as boron, to locally form a material portion with increased oxidation rate. Therefore, one of ordinary skill in the art would have 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute the step of fluorine ion beam exposure with a step of p-type dopant implantation, in the method of Cheng, as suggested by Abadeer, to predictably increase the oxidation rate of the select portion of silicon material. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Therefore, Cheng in view of Abadeer teaches that the ion implanting implants a species comprising a p-type dopant.

Allowable Subject Matter
Claims 15-20 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of fabricating semiconductor fins using sidewall image transfer techniques, and having some steps similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814